Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hance et al. (US Pat. No. 9,827,683) in view of Meffert (US 2016/0214715).
Regarding claims 1 and 11, Hance discloses a drone-based inventory management system (FIG. 1A) comprising: 
one or more unmanned vehicles (drone fleet 100; col. 7, lns. 35-41, any suitable type of robot may be used); 
a central management server including (col. 10, lns. 15-20, cloud based server) 
a receiver configured to communicate with the one or more unmanned vehicles (col. 10, lns. 15-20, the cloud based server transmits commands to a robot), and 
an electronic processor coupled (col. 2, lns. 8-10, a processor) to the receiver and configured to determine a discrepancy in inventory (col. 6, lns. 60-66, col. 7, lns. 29-30, the identity of an inventory is unable to be determined)
select an unmanned vehicle of the one or more unmanned vehicles for verification (col. 6, lns. 60-66, col. 7, lns. 29-30, a robot is dispatched for verifying the identity of the inventory; ln. 21, lns, 40-46, it is unclear if the inventory is the target inventory), 
operate the unmanned vehicle in a pre-determined route (col. 10, lns. 51-61, local and global routes are established for travel) 
capture images using the unmanned vehicle (col. 4, lns.. 50-65, images of the inventory are captured), 
determine new inventory based on captured images (col. 5, lns. 51-66, ln. 21, lns, 40-46, it is determined whether or not the inventory is the target inventory (ie if the present inventory is the target inventory or new inventory)), and 
update inventory based on the new inventory (col. 5, lns. 51-66, inventory information is updated).
Hance is silent about unmanned aerial vehicles (UAVs); a transceiver; determine whether weather permits UAV operation, and operate the unmanned vehicle when the weather permits unmanned vehicle operation.
Meffert from the same or similar field of endeavor discloses unmanned aerial vehicles (UAVs) (UAVs 100); a transceiver ([0047], receiving and transmitting antennas); determine whether weather permits UAV operation ([0026], a UAV is selected based on the weather), and operate the unmanned vehicle when the weather permits unmanned vehicle operation ([0026], [0101], a UAV is dispatched according to the weather).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Meffert into the teachings of Hance for using aerial vehicles for greater maneuverability, for allowing two way communication between the UAV and the controller, and to prevent damage to the UAV due to weather conditions.
Regarding claims 2 and 12, Hance discloses wherein the electronic processor is further configured to: determine an inventory location associated with the discrepancy in inventory (col. 1, lns. 31-41, the location of the identified item is determined), wherein selecting the unmanned vehicle is based on the inventory location (col. 1, lns. 31-41, a second unmanned vehicle is dispatched based on the location of the item), wherein capturing images includes capturing images at different angles of the inventory location (col. 5, lns. 48-55, images captured at different angles of the inventory location).
Hance is silent about unmanned aerial vehicles (UAVs).
Meffert from the same or similar field of endeavor discloses unmanned aerial vehicles (UAVs) (UAVs 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Meffert into the teachings of Hance for using aerial vehicles for greater maneuverability.
Regarding claims 4 and 14, Hance discloses wherein the electronic processor is further configured to identify an inventory location and inventory of items present at the inventory location (col. 6, lns. 60-66, col. 7, lns. 29-30, a robot is dispatched for verifying the identity of the inventory) based on the captured images (col. 4, lns. 50-65, images of the inventory are captured and col. 5, lns. 51-66, inventory information is updated based on the captured images).

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hance et al. (US Pat. No. 9,827,683) in view of Meffert (US 2016/0214715), and further in view of Burks et al. (Burks) (US 2018/0327091).
Regarding claims 3 and 13, Hance in view of Meffert discloses the system of claim 1 (see claim 1 above).
Meffert is silent about wherein selecting the UAV includes determining that the UAV has sufficient battery charge to complete operation.
Burks from the same or similar field of endeavor discloses wherein selecting the UAV includes determining that the UAV has sufficient battery charge to complete operation ([0018], [0030], a UAV is selected for deployment based on a battery level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Burks into the teachings of Hance in view of Meffert for ensuring the UAV is sufficiently powered for completing a task.

Claim(s) 9, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hance et al. (US Pat. No. 9,827,683) in view of Meffert (US 2016/0214715), and further in view of Mikan et al. (Mikan) (US 2017/0160735).
Regarding claims 9, 10, 19, and 20, Hance in view of Meffert discloses the system of claim 1 (see claim 1 above).
Meffert is silent about a drone dock including a one or more docks for receiving the one or more UAVS, the one or more docks including a physical coupling and an electrical coupling to physically and electrically couple to the one or more UAVs; and wherein the drone dock includes a dock power source and is configured to charge the one or more UAVs using the dock power source.
Mikan from the same or similar field of endeavor discloses a drone dock including a one or more docks for receiving the one or more UAVS, the one or more docks including a physical coupling and an electrical coupling to physically and electrically couple to the one or more UAVs ([0045], the drones having a docking section for charging); and wherein the drone dock includes a dock power source and is configured to charge the one or more UAVs using the dock power source ([0045], the drones having a docking section for charging).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mikkan into the teachings of Hance in view of Meffert for charging of the UAV.

Allowable Subject Matter
Claims 5-8 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488